412 F.2d 314
Edward N. WILSON and Louise K. Wilson, Petitioners-Appellees,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellant.
No. 18987.
United States Court of Appeals Sixth Circuit.
June 12, 1969.

Edward N. Wilson, in pro. per.
Edward Lee Rogers, Dept. of Justice, Washington, D. C., for appellant, Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Jonathan S. Cohen, Attys., Dept. of Justice, Washington, D. C., on brief.
Before PECK, McCREE and COMBS, Circuit Judges.

ORDER

1
This appeal presents the question whether respondents-appellees may deduct as ordinary and necessary business expenses, pursuant to Section 162(a) of the Internal Revenue Code of 1954, unreimbursed expenses incurred in moving for the convenience of the husband's employer from a former home to a new work location. [In 1963, Congress enacted Section 217 of the Code providing that moving expenses should be deductible, but the statute was given prospective application only and does not apply here.] The Tax Court, in a divided decision, decided such expenses could be deducted, distinguishing the case of Mendel v. Commissioner, 41 T.C. 32 (1963), rev'd, 351 F.2d 580 (4th Cir. 1965).


2
Upon consideration, we are of the opinion that under the circumstances shown here such expenses may not be deducted under authority of Mendel, supra, and Commissioner of Internal Revenue v. Dodd, 410 F.2d 132 (5th Cir. 1969).


3
The judgment is reversed and the cause is remanded to the Tax Court for proceedings consistent with this order.